DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  However, by reviewing the provisional application (62/870,222), the examiner notices that the provisional application does NOT provide adequate support for certain limitations recited in dependent claims. For example, the provision application does not describe “at least one rule” for matching user intention or the status information of the external device.  

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020, 12/07/2020 and 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Appropriate correction is required.

Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities:
  
Claim 1, line 14, recites “identify a control command for …”.  Since the claim 1 already defines a term “a control command” in line 4, when referring back to the same entity, a definite article “the” should be used. 

Claims 9 and 17 have a similar issue. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1, 2, 9, 10 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shin et al. (US PG Pub. 2018/0061223).

Shin discloses when a user speaks a voice command to control many different devices (Fig. 1), the server determines user’s intention from the voice input (Fig. 2, #S204). The server further receives apparatus information (Fig. 2 #S208, [0063], [0071-0072]). Based on determined user’s intention and apparatus information, the server selects an apparatus for sending control information to the apparatus (Fig. 2, #S228). 

Regarding claims 1 and 9, Shin discloses an apparatus and a method (Fig. 1, computer implemented system for controlling different apparatus using voice commands) comprising: 
	a microphone (Fig. 12, #1102); 
a transceiver (Fig. 13, #3800); 
a memory configured to store a control command identification tool based on a control command identified by a voice recognition server that performs voice recognition processing on a user voice received by the electronic apparatus (Fig. 1, [0053], [0068-0069], recognizing voice commands in natural languages and determining user’s intention. Note, in light of the specification [0071], the claimed “a control command identification tool” is a model); and 
[0071], a user issues a voice command “Wake me up if it doesn’t rain at 7:00 tomorrow”): 
acquire user intention information by performing the voice recognition processing on the received user voice ([0068], [0071], determining user’s intention from the voice commands), 
receive status information of external devices related to the acquired user intention information from a device control server configured to control a plurality of external devices through the transceiver ([0012], [0063], [0070], [0074-0075], determining location information and MAC address; [0092], determining login status of the apparatus; Note, apparatus information [0016-0017] in the Shin reference corresponding to the claimed “status information of external devices”; the device #1000 in Fig. 1 or Fig. 7 corresponds to claimed “a device control server”), 
identify a control command for controlling a device to be controlled among the plurality of external devices by applying the acquired user intention information and the received status information of the external devices to the control command identification tool (Fig. 2, S210, [0095], selecting an apparatus to send control information based on user’s intention and apparatus information), and 
transmit the identified control command to the device control server through the transceiver ([0006], [0017], Fig. 2, S214, S218).	

	Claim 17 is directed to a voice recognition server by reciting limitations from a standpoint of the server. Claim 17 recites limitations corresponding to that recited in 

	Regarding claims 2 and 10, Shin further discloses: 
wherein the control command identification tool comprises a rule database (DB) comprising at least one rule in which the user intention information, the status information of the external device, and the control command identified by the voice recognition server are matched with each other ([0071-0074], [0079-0080], [0089-0093], determining various conditions to be satisfied (i.e., claimed “a rule database”) based on user’s intention, apparatus information, if all conditions are satisfied (claimed “are matched with each other”, sending control information to an external apparatus to execute the voice commands), and 
wherein the identifying of the control command comprises, based on a rule corresponding to the acquired user intention information and the received status information of the external device being present in the rule DB, identifying a control command matched to the corresponding rule as a control command corresponding to the user voice ([0073-0074], [0079-0080], [0089-0090], [0093-0094], based on user’s intention and apparatus information, determining various conditions to be satisfied, sending the control information of the voice command to the proper apparatus).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Peng et al. (US Pat. 10,909,983). 

Regarding claims 4 and 12, Shin discloses using various natural language analysis methods (Shin, [0068], [0088]). Shin does not explicitly disclose training an artificial intelligence model. Shin fails to disclose limitations recited in claims 4 or 12. 

Peng discloses using a voice command to control multiple target devices (Peng, Fig. 11, Col. 2, lines 20-25, Col. 11, lines 29-40). Peng further discloses training neural network models (Peng, Col. 36, lines 25-30). Peng further discloses training component for training the model to determining a target devices based on different features (Peng, Col. 14, lines 1-12; Col. 23, lines 31-45; Fig. 3, #178).

Both Shin and Peng are dealing with voice control commands. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Shin with Peng’s to train neural network models for identifying a target device. One having ordinary skill in the art would have been motivated to make such a Peng, Col. 2, lines 5-20). 

Regarding claim 18 and 19, these claims include similar limitations as a combination of partial limitations of claim 2 and partial limitations of claim 4. Claims 18 and 19 are rejected based on the same rationale explained above for claims 2 and 4. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Liu et al. (US PG Pub. 2015/0325239). 

Regarding claim 8 and 16, Shin discloses using wireless networks (Shin, [0059], [0062], home appliance such as a smart TV connected with wireless network). Shin does not explicitly discloses using infrared (IR) control method to transmit an identified control command. 

Liu discloses using voice input and speech recognition (Liu, Abstract, Fig. 1A, #126). Liu further discloses control signals are transmitted using infrared from a remote controller to the receiving device (Liu, [0019], Fig. 1A, #118, #130). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Shin’s teaching with Liu’s teaching to transmit an identified control command using infrared control method. One having ordinary skill in . 

Allowable Subject Matter
Claims 3, 5-7, 11, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Although individual limitations maybe found from a reference, when considering all limitations (including limitations from a base claim and intervening claim) as a whole, the claimed invention defined by these dependent claims is sufficient to distinguish with prior art of the record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659